DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/20 was filed on 10/28/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
	The drawing filed on 8/3/20 is accepted by the examiner.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Hoshiba et al (US 2013/0157143) discloses an electrode sheet for a solid-state battery (all-solid state secondary battery) comprising a positive electrode current collecting member “2” (current collector), a bonding layer “3” (primer layer), and a positive electrode layer “4” (electrode active material layer) in this order, wherein the positive electrode layer includes a solid electrolyte (inorganic solid electrolyte) having ion conductivity of Li (metal belonging to Group 1), a positive electrode active material, and a positive electrode layer binder (binder a1) that is a non-polar resin that does not have a polar functional group; wherein the bonding layer “3” (primer layer) includes a first binder (binder a1) that is a non-polar resin that does not have a polar functional group and a second binder (binder a2) that is different from the first binder ([0040],[0042],[0043],[0046],[0048]).
Wang et al (US 2010/0291442) discloses a primer “8” (primer layer) comprising a first primer layer “24” (third sub-layer), a second primer layer “26” (first sub-layer), and an intermediate layer “28” (second sub-layer) ([0040]).
However, none of the prior art references expressly teach a primer layer that is equally divided into six sub-layers in a thickness direction and the six sub-layers are set as a first sub-layer to a sixth sub-layer in order from the electrode active material layer side toward the current collector side, a relationship between a ratio B1 of a content of the binder al to a total content of the binder a1 and the binder a2 in the first sub-layer and a ratio B6 of a content of the binder a1 to a total content of the binder a1 and the binder a2 in the sixth sub-layer that satisfies B1 > B6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Tavares-Crockett can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729